Day, J. J.
Article II., section 3 of the constitution is as follows: “No county or other political or municipal corporation shall be allowed to become indebted in any manner, or for any purpose, to an amount in the aggregate exceeding five per centum on the value of the taxable property within such county or corporation, to be ascertained by the last State or county tax lists, previous to the incurring of such indebtedness.”
Whether there is any shade of difference, and if so what, between the words “political” and “ municipal,”as above used, it is not material to the question in hand to inquire. The only question with which we are now concerned is whether either designation includes the defendant. School district townships are by positive declai-ation of the statute made corporations, and as such they have power to hold property, become parties to suits and contracts, and do other corporate acts. Laws 1862, chap. 172, § 5.
Appellee concedes that school district townships in this State are public corporations, but denies that they are political or municipal corporations. “ Public corporations are such as are *544created by the government for political purposes, as counties, cities, towns and villages; they are invested with subordinate legislative powers, to be exercised for local purposes connected with the public good, and such powers are subject to the control of the legislature of the State.” 2 Kent’s Commentaries, page 275.
In Bouvier’s Law Dictionary a municipal corporation is defined to be “ a public corporation, created by government for political purposes, and having subordinate and local powers of legislation: e. g., a county, town, city,” etc.
The word “ municipal ” strictly applies only to what belongs to a city; cities, by the Romans, being called municipio,. We, however, attach to the word a more extensive meaning. We call municipal law, not the law of a city only, but of the State, and the word is used in contradistinction to international. An offense against the law of nations is an international offense, but one committed against a particular State is a municipal offense. See Bouvier’s Law Dictionary.
In the same work it is declared that “ a political corporation is one which has principally for its object the administration of the government, or to which the powers of government or a part of such powers have been delegated.”
In Angelí and Ames on Corporations it is declared that the word “.corporation” is oftentimes significant of a community clothed with extensive civil authority; and a community of that kind is sometimes caled a political, sometimes a municipal, and sometimes & public corporation.
It is generally called public when it has for its object the government of a portion of the State. From the foregoing it would seern that the words “political,” “ municipal ” and “ public,” when applied to corporations, are used in a synonymous sense.
Government, in a political sense, signifies that form of fundamental rules by which the members of a body politic regulate their social action, and the administration of public affairs, according to established constitutions, laws and usages. Young’s Science of Government, page 13.
The objects of government are almost as varied as the wants *545of man, and they constantly increase with the progressive step of civilization.
Our whole governmental history shows that the education of those who must ultimately assume the direction of the affairs of government constitutes one of the most important objects of legislation.
It has been uniformly a part of the land system of the United States to provide for public schools. By the ordinances of congress, under the articles of confederation, respecting the territory north-west of the river Ohio, and by the acts of congress for the admission of Ohio, Indiana, Illinois and Missouri into the Union, it was made a specific condition that a section of each township should be permanently applied for the use of public schools.
The act of February 15, 1811, relative to the territory of Louisiana, and of March 3, 1832, relative to the territory of Florida, and of June 23, 1836, relative to the admission of Arkansas into the Union, all provided for the appropriation of land for the use of public schools. 2 Kent (8th ed.), page 194, note a.
The act of March 3, 1845, supplemental to an act for the admission of the States of Iowa and Florida into the Union, granted to the State of Iowa, for the use of schools, section number 16 in every township, and 72 sections of land for the support of a university. See Code of 1851, page 541. Article 9, section 1 of the state constitution, places the educational interests of the State, including common schools, and other educational interests, under the management of a board of education ; and section 15 of the same article provides that at any time after the year one thousand eight hundred and sixty-three, the general assembly may abolish the board of education, and provide for .the educational interest of the State in any other manner that shall seem to them proper. Any one who is familiar with the course of legislation in this State will at once recognize the fact that a very considerable and important portion of it has been devoted to the interests of education.
*546Chapter Vl% Laws 1862, constitutes the basis of the present school system of the State.
This statute declares that each civil township is a school district, and each school district is declared to be a corporation, under the designation of district township, with power to hold property, become a party to suits and contracts, and do other corporate acts. Sections 1 and 5.
The district township has power to direct the sale of any school-house, or the site thereof, and of such other property, personal and real, as may belong to the district; to determine what additional branches shall be taught in the schools of the district; to vote such tax, not exceeding five mills in one year, as shall be deemed sufficient for the purchase of grounds, the construction of necessary school-houses, the payment of debts, and the procuring of libraries and apparatus.
The board of directors make all contracts, purchases, payments, and sales necessary to carry out any vote of the district, fix the site for school-houses, establish graded or union schools, audit and allow just claims against the district, visit the school, and aid the teachers in establishing and enforcing rules; apportion tax voted by the district township, etc.
Enough has been said to show that the district townships are most important governmental auxiliaries. Indeed, without them, or some substitute for them, the State could not successfully provide for the educational wants of its people.
To these corporations, it is quite apparent, from the foregoing review, a portion of the powers of the State government has been delegated.
They are, therefore, political corporations, and are within the inhibition of article II, section 3 of the constitution.
Reversed.